746 N.W.2d 100 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sergia G. LIGON, Defendant-Appellant.
Docket No. 135114. COA No. 267806.
Supreme Court of Michigan.
March 26, 2008.
On order of the Court, the application for leave to appeal the August 28, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
MARILYN J. KELLY, J., would grant leave to appeal regarding the accomplice instruction issue, for the reasons set forth in her concurring opinion in People v. Young, 472 Mich. 130, 144, 693 N.W.2d 801 (2005).